WIGGINTON, Judge.
Appellant appeals the final judgment of dissolution of the parties’ marriage. We affirm in part, reverse in part, and remand.
Appellant challenges the trial court’s determination that appellee has a special equity in a parcel of real property. In December 1985, the property was deeded to both parties by appellee’s parents for no consideration. The record contains no evidence of appellee’s - special equity in the property. The mere conveyance of real property from one spouse’s parents to a marital couple does not thereby create a special equity in the property, upon subsequent dissolution of the marriage. Williams v. Williams, 497 So.2d 966 (Fla. 1st DCA 1986); Moore v. Moore, 401 So.2d 841 (Fla. 5th DCA 1981); Manley v. Manley, 360 So.2d 489 (Fla. 4th DCA 1978). Therefore, we reverse the trial court’s finding that appellee has a special equity in the property in question and remand for an equitable distribution of that property.
We find appellant’s remaining points to be without merit and REMAND for further proceedings consistent with this opinion.
JOANOS and BARFIELD, JJ., concur.